Title: From George Washington to William Woodford, 16 May 1756
From: Washington, George
To: Woodford, William



[Winchester, 16 May 1756]

To Captain William Woodford, of the Caroline Militia.Sir,

You are hereby ordered to proceed with the Detachment under your command to the mouth of Sleepy-Creek; and chuse at that place, or in the neighbourhood thereof, the most convenient place to post your party: In doing which, consult the most judicious and knowing of the Inhabitants. You must get your men into some of the most tenable Houses; and endeavour to erect or throw up such necessary works of defence, as will secure them from any sudden assaults of the Enemy. The Settlers will no doubt give you all imaginable assistance of men and Tools to carry on the work, as it is intended for their security. You are to use your utmost endeavours to protect the people from the insults of the enemy; and to encourage them by all fair and lawful means, to return to their Dwellings. You are to be particularly careful that no irregularities happen among yourselves—That there is due discipline observed; and that your Men are not suffered to go out in small parties marauding; but are to have your lists at least called twice a-day, to prevent their stragling and Deserting. Scouting parties you are frequently to send out to range the hills and waters, to see if any tracks of the Enemy can be found: These parties in a general way, should consist of one-third of your men. You are to mount Guard regularly every twenty-four hours; from which Sentries are to be posted and relieved every hour, for the security of your camp, and to prevent surprize. Your ammunition should be well secured, and great care taken of it; and your arms in constant good order; that you always be in readiness for the worst events.
The Commissary will deliver to you provisions; and instruct you in the means of procuring more, as your party shall want. Given at Winchester: May 16th 1756.

G:W.

